Citation Nr: 1223868	
Decision Date: 07/10/12    Archive Date: 07/18/12

DOCKET NO.  05-08 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease and diabetes mellitus, type 2.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

M. Katz, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri (RO) and Board remand.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In May 2011, the Board remanded this claim to the RO for further development.  Specifically, the Board found the January 2011 VA examination and addendum provided to be inadequate and instructed the RO to obtain a supplemental opinion from the examiner as to the etiology of the Veteran's current hypertension.  Although the RO obtained the requested supplemental opinion, the opinion provided by the examiner does not comply with the Board's remand directives.  RO compliance with remand directives is not optional or discretionary and the Board errs as a matter of law when it fails to ensure remand compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, for the reasons explained below, remand is again required. 

In its May 2011 remand, the Board explained that the opinions provided by the VA examiner in the January 2011 examination report and addendum were inadequate because they failed to provide sufficient explanation and rationale for the conclusion that the Veteran's hypertension was not aggravated by his service-connected coronary artery disease and diabetes mellitus, type 2.  The Board noted the VA examiner's findings that the diagnosis of hypertension pre-existed the diagnosis of diabetes mellitus, type 2, that coronary artery disease is not an etiological factor in hypertension, and that there was episodic evidence of hypertension existing many years prior to the Veteran's active service.  The Board explained that those findings were adequate rationale on the limited issue of whether the Veteran's service-connected coronary artery disease or diabetes mellitus, type 2, directly caused hypertension, but that the findings were not sufficient explanation and rationale to support the conclusion that the Veteran's hypertension was not aggravated by his service-connected coronary artery disease or diabetes mellitus, type 2.  Accordingly, the Board requested a supplemental opinion to address the aggravation question.

In April 2012, the VA examiner who provided the January 2011 examination and addendum provided another addendum.  However, the April 2012 addendum fails to satisfy the requirements of the Board's May 2011 remand directives.  Specifically, the April 2012 addendum merely restates the same opinion that was provided in January 2011, which the Board has already found to be inadequate.  The April 2012 addendum provides that "the hypertension was less likely than not caused or aggravated by the service rated coronary artery disease process - again the coronary disease process is not a risk factor for the development of aggrevation [sic] of hypertension - evidence was mentioned of hypertension existing prior to the diagnosis of coronary artery disease historically."  As explained in the May 2011 Board remand, the finding that coronary artery disease is not a risk factor for the development of hypertension does not explain why the Veteran's hypertension was not aggravated by his service-connected coronary artery disease.  The finding, while sufficient to explain why hypertension was not caused by coronary artery disease, provides no explanation as to why hypertension could not have been aggravated by coronary artery disease.  In addition, the April 2012 addendum did not even address the issue of whether the Veteran's hypertension was aggravated by his service-connected diabetes mellitus, type 2, as instructed by the Board remand.

The April 2012 addendum does not provide the additional clarification requested by the Board in its May 2011 remand, and merely restates the same conclusion provided in the January 2011 VA examination and addendum.  Accordingly, the claims file must again be returned to the VA examiner who provided the January 2011 and April 2012 opinions for a supplemental opinion, with supporting explanation and rationale, as to the issue of whether the Veteran's current hypertension was aggravated by his service-connected coronary artery disease or diabetes mellitus, type 2.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must send the Veteran's claims file to the examiner who provided the January 2011 VA examination report and addendum and the April 2012 addendum for a further opinion in accordance with this Remand.  The addendum must provide further explanation and rationale for the conclusion that the Veteran's hypertension was not aggravated by his service-connected coronary artery disease.  The addendum must also provide an opinion, with supporting rationale and explanation, as to whether the Veteran's coronary artery disease was aggravated by his service-connected diabetes mellitus, type 2, particularly in light of the private medical evidence suggesting that diabetes mellitus, type 2, aggravated the Veteran's hypertension.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records reviewed.  The RO must advise the VA examiner that the Veteran's lay statements are competent evidence of in-service and post-service symptomatology, and must be considered and discussed in the opinion provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed. 

If the examiner who provided the January 2011 and April 2012 opinions is no longer available, then a new VA examination must be conducted to determine the etiology of the Veteran's hypertension.  The claims file and all records on Virtual VA must be made available to the examiner, and the examiner must specify in the examination report that the claims file and Virtual VA records have been reviewed.  The examiner must specify the dates encompassed by the Virtual VA records that were reviewed.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  Following a review of the evidence of record, to include the service and post-service treatment records, as well as the Veteran's lay statements of record, and a discussion of each, the examiner must provide opinions as to whether the Veteran's hypertension was caused or aggravated by his service-connected coronary artery disease or diabetes mellitus, type 2.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  The report prepared must be typed.

2.  The RO must notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3.  After the requested medical opinion has been provided, the RO must review the medical report to ensure that it is in complete compliance with the directives of this remand.  The medical report must be returned to the examiner if it is deficient in any manner and the RO must implement corrective procedures at once.

4.  The RO must then re-adjudicate the Veteran's claim for service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative must be furnished a supplemental statement of the case and be given the opportunity to respond thereto.  The appeal must then be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


